DETAILED ACTION
Status of Claims:
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The specification refers to “2014/0246105” in paragraph 0019 and 0035. This appears to be a typographical error and should be 2014/0246104.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 7, 12-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 3:
	The claim states “the first stage tank is a biological oxygen demand zone.” This limitation renders the claim indefinite because it is not clear what a “biological oxygen demand zone” is limited to. The specification does not describe this limitation and the figures indicate that the first stage tank is for BOD reduction. For the purposes of examination “biological oxygen demand” will be interpreted as a method limitation. A single claim cannot be directed to both a product (system) and a process (see 2173.05(p)).

Regarding Claim 5:
	The claim states “the second stage tank is an ammonia reduction zone” this limitation renders the claim indefinite because it is not clear how it is intended to limit the structure of the system. For the purposes of examination “ammonia reduction zone” will be interpreted as a process limitation. A single claim cannot be directed to both a product (system) and a process (see 2173.05(p)).

Regarding Claim 7:
	The claim states “the third stage tank is an anoxic zone.” this limitation renders the claim indefinite because it is not clear how it is intended to limit the structure of the system. For the purposes of examination “anoxic zone” will be interpreted as a process limitation. A single claim cannot be directed to both a product (system) and a process (see 2173.05(p)).

Regarding Claim 12:
	The claim states “the aerator is located in an oxygen-rich zone.” This limitation renders the claim indefinite because it is not clear how it is intended to limit the structure of the system. For the purposes of examination “oxygen-rich” will be interpreted as a process limitation. A single claim cannot be directed to both a product (system) and a process (see 2173.05(p)).

Regarding Claim 13:
	The claim refers to “an additional low pressure pulsed air mixer in the oxygen-rich zone” however the location of the low pressure pulsed air mixer has not be limited. It is therefore not clear if the claim is requiring two low pressure pulsed air mixers in the oxygen-rich zone or if the first low pressure pulsed air mixer can be at any location within the system.

Regarding Claim 14:
	The claim refers to “an anaerobic zone.” This limitation renders the claim indefinite because it is not clear how it is intended to limit the structure of the system. For the purposes of examination “anaerobic zone” will be interpreted as a process limitation (dependent on the level of aeration provided). A single claim cannot be directed to both a product (system) and a process (see 2173.05(p)).

Regarding Claim 16:
	The claim refers to “the air diffuser” there is insufficient antecedent basis for this limitation within the claim. For the purposes of examination claim 16 will be interpreted as being dependent on claim 15

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7, 9, 12, 13, 15, 16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morin et al (USPN 5,364,529) in view of Marcum et al (USPN 5,480,593).

Regarding Claim 1:
	Morin teaches the wastewater system comprising: a blower (see col. 22 lines 29-32) providing air to an aerator (diffusers in chamber 114) (see col. 22 lines 28-30) and an air mixer (air supplied through line 133 to second tank 118, blowers are used to supply air to aeration devices) (see fig. 7, col. 13 lines 12-29).
	Morin does not explicitly teach a low pressure pulsed air mixer.
	Marcum teaches mixing and aeration with a low pressure pulsed air mixer (air lift) (see abstract).
	Morin and Marcum are analogous inventions in the art of water treatment. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the unspecified aeration and mixing device of Morin with the low pressure pulsed air mixer (air lift) of Marcum because it is the simple substitution of one known aeration device with another known aeration device, obviously resulting in the mixing and aeration of the  water and sludge within the second chamber 131, with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Regarding Claim 2:
	Morin, as previously modified, teaches the wastewater system of claim 1, the wastewater system including a first stage tank (aerobic chamber 114), wherein the aerator is located in the first stage tank (see Morin col. 22 lines 28-30).

Regarding Claim 3:
	Morin, as previously modified, teaches the wastewater system of claim 2, wherein the first stage tank is a biological oxygen demand zone (oxygen is added) (see Morin col. 22 lines 28-30). Additionally the claims are directed to a system, not a method. The first stage tank being “a biological oxygen demand zone” is a method limitation as it is directed to the operation of the system, not the structure of the system. Method limitation only add patentable weight to system claims to the extent that the prior art device must be capable of the same limitation. As the system of Morin can treat different sources of waste the first stage tank can be a biological oxygen demand zone.

Regarding Claim 4:
	Morin, as previously modified, teaches the wastewater system of claim 2, wherein an additional aerator (line 138) is located in a second stage tank (dissolved air flotation unit 116) (see col. 22 lines 30-35, fig. 7).

Regarding Claim 5:
	Morin, as previously modified, teaches the wastewater system of claim 4, wherein the second stage tank is an ammonia reduction zone. Morin does not explicitly refer to an ammonia reduction zone, however the claims are directed to a system, not a method. The material being treated or removed in each tank is dependent on the operation and feed of the system, and not the structural features. Method limitation only add patentable weight to system claims to the extent that the prior art structure must be capable of the same method. In the instant case as the feed and aeration to the system of Morin can be modified (different feeds can be treated and different results can be achieved) (see col. 1 lines 9-18, col. 6 lines 51-67).

Regarding Claim 6:
	Morin, as modified, teaches the wastewater system of claim 4, wherein the low pressure pulsed air mixer is located in a third stage tank (unit 118) (see col. 22 lines 45-50, fig. 7).

Regarding Claim 7:
	Morin, as modified, teaches the wastewater system of claim 6, wherein the third stage tank is an anoxic zone. Morin does not explicitly refer to an anoxic zone, however the claims are directed to a system, not a method. The level of oxygen in the tank is a method limitation and not a structural feature as it is dependent on the level of aeration. Method limitation only add patentable weight to system claims to the extent that the prior art structure must be capable of the same method. In the instant case as aeration pressure can be adjusted the tank can be anoxic (see col. 9 line 4-11).

Regarding Claim 9:
	Morin, as previously modified, teaches the wastewater system of claim 1. Morin further teaches aeration means in a second stage tank (aeration means in dissolved air flotation unit) (see col. 22 lines 30-35, fig. 7).
	Morin does not explicitly teach a low pressure pulsed air mixer.
	Marcum teaches mixing and aeration with a low pressure pulsed air mixer (air lift) (see abstract).
	Morin and Marcum are analogous inventions in the art of water treatment. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the unspecified aeration and mixing device of Morin in the second stage with the low pressure pulsed air mixer (air lift) of Marcum because it is the simple substitution of one known aeration device with another known aeration device, obviously resulting in the mixing and aeration of the  water and sludge within the second chamber 131, with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Alternatively regarding Claim 1 and the embodiment of Claim 12 and 13:
	Morin teaches the wastewater system comprising: a blower (see col. 13 lines 12-29) providing air to an aerator (first aerating means) (see col. 12 lines 16-20) and an air mixer (third aerating means) (see col. 12 lines 44-45).
	Morin does not explicitly teach a low pressure pulsed air mixer.
	Marcum teaches mixing and aeration with a low pressure pulsed air mixer (air lift) (see abstract).
	Morin and Marcum are analogous inventions in the art of water treatment. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the unspecified aeration and mixing device of Morin with the low pressure pulsed air mixer (air lift) of Marcum because it is the simple substitution of one known aeration device with another known aeration device, obviously resulting in the mixing and aeration of the  water and sludge within the second chamber, with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Regarding Claim 12:
	Morin, as previously modified, teaches the wastewater system of claim 1 wherein the aerator is located in an oxygen- rich zone (first chamber) (see Morin col. 12 lines 16-20).

Regarding Claim 13:
	Morin, as previously modified, teaches the wastewater system of claim 12, further including an additional low pressure pulsed air mixer in the oxygen-rich zone (second aerating means) (see Morin col. 12 lines 30-35).
	Morin does not explicitly teach a low pressure pulsed air mixer for the second aerating means.
	Marcum teaches mixing and aeration with a low pressure pulsed air mixer (air lift) (see abstract).
	Morin and Marcum are analogous inventions in the art of water treatment. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the unspecified aeration and mixing device of Morin with the low pressure pulsed air mixer (air lift) of Marcum because it is the simple substitution of one known aeration device with another known aeration device, obviously resulting in the mixing and aeration of the  water and sludge within the first chamber, with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Regarding Claim 15:
	Morin, as previously modified, teaches the wastewater system of claim 1, wherein the aerator includes a plurality of air diffusers (array of diffusers) (see Morin col. 16 lines 42-43), wherein at least one of the air diffusers provide air to the lower pressure pulsed air mixer (see Marcum col. 2 lines 38-40).

Regarding Claim 16:
	Morin, as previously modified, teaches the wastewater system of claim 11 (claim 15), wherein the air diffuser providing air to the lower pressure pulsed air mixer is positioned between a support ballast (air lift tube) and an open bottom portion of the lower pressure pulsed air mixer (see col. 2 lines 38-44, fig. 1).

Regarding Claim 19:
	Morin teaches the wastewater system of single or multiple treatment zones of suspended, fixed or combined microbial processes, comprising: a blower (see col. 22 lines 29-32) providing air to an aerator (diffusers in chamber 114) (see col. 22 lines 28-30) and an air mixer (air supplied through line 133 to second tank 118, blowers are used to supply air to aeration devices) (see fig. 7, col. 13 lines 12-29).
	Morin does not explicitly teach a low pressure pulsed air mixer.
	Marcum teaches mixing and aeration with a low pressure pulsed air mixer (air lift) (see abstract).
	Morin and Marcum are analogous inventions in the art of water treatment. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the unspecified aeration and mixing device of Morin with the low pressure pulsed air mixer (air lift) of Marcum because it is the simple substitution of one known aeration device with another known aeration device, obviously resulting in the mixing and aeration of the  water and sludge within the second chamber 131, with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Regarding Claim 20:
	Morin, as previously modified, teaches the wastewater system of claim 19, the wastewater system including a first stage tank, wherein the aerator (diffusers in chamber 114) (see Morin col. 22 lines 28-30)or low pressure pulsed air mixer, or both aerator and low pressure pulsed air mixer is located in the first stage tank.

Claim(s) 8, 10, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morin et al (USPN 5,364,529) in view of Marcum et al (USPN 5,480,593) as applied to claims 7 and 1 above, and further in view of Kondo (USPN 6,162,020).

Regarding Claim 8:
	Morin, as previously modified, teaches the wastewater system of claim 7, further including pump (pump 154) (see Morin col. 22 lines 54-57).
	Morin does not teach a low pressure pulsed air pump.
	Kondo teaches a low pressure pulsed air pump (airlift pump) (see abstract).
	Morin and Kondo are analogous inventions in the art of wastewater treatment. It would have been obvious to one skilled in the art to replace the pump of Morin with the low pressure pulsed air pump (airlift pump) of Kondo because it reduces the power needed to pump fluid (see Kondo col. 4 lines 1-5) and because it is the simple substitution of one known pump for another known pump, obviously resulting in the transfer of fluid from one tank to another. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Regarding Claim 10:
	Morin, as previously modified, teaches the wastewater system of claim 1, further including pump (pump 154) (see Morin col. 22 lines 54-57).
	Morin does not teach a low pressure pulsed air pump.
	Kondo teaches a low pressure pulsed air pump (airlift pump) (see abstract).
	Morin and Kondo are analogous inventions in the art of wastewater treatment. It would have been obvious to one skilled in the art to replace the pump of Morin with the low pressure pulsed air pump (airlift pump) of Kondo because it reduces the power needed to pump fluid (see Kondo col. 4 lines 1-5) and because it is the simple substitution of one known pump for another known pump, obviously resulting in the transfer of fluid from one tank to another. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Regarding Claim 11:
	Morin, as previously modified, teaches the wastewater system of claim 10, wherein the low pressure pulsed air pump pumps fluid from a treatment zone or clarifier zone (clarifier 129) to another zone (aeration tank 131) (see Morin col. 22 lines 54-57).

Regarding Claim 14:
	Morin, as previously modified, teaches the wastewater system of claim 11, wherein the low pressure pulsed air pump pumps fluid to an anaerobic zone (aeration tank 131) (see Morin col. 22 lines 54-57). Morin does not teach that fluid is pumped to an aerobic zone, however the level of aeration within a zone is a method limitation, not a structural feature. As Morin teaches that level (pressure) of aeration can be controlled the aeration tank 131 can be anaerobic.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morin et al (USPN 5,364,529) in view of Marcum et al (USPN 5,480,593) and Kondo (USPN 6,162,020).

Regarding Claim 17:
	Morin teaches the wastewater system comprising: a blower (see col. 22 lines 29-32) providing air to an aerator (diffusers in chamber 114) (see col. 22 lines 28-30) and an air mixer (air supplied through line 133 to second tank 118, blowers are used to supply air to aeration devices) (see fig. 7, col. 13 lines 12-29) and a pump (pump 154) (see Morin col. 22 lines 54-57).
	Morin does not explicitly teach a low pressure pulsed air mixer or that the pump is a low pressure pulsed air pump.
	Marcum teaches mixing and aeration with a low pressure pulsed air mixer (air lift) (see abstract).
	Morin and Marcum are analogous inventions in the art of water treatment. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the unspecified aeration and mixing device of Morin with the low pressure pulsed air mixer (air lift) of Marcum because it is the simple substitution of one known aeration device with another known aeration device, obviously resulting in the mixing and aeration of the  water and sludge within the second chamber 131, with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
	Kondo teaches a low pressure pulsed air pump (airlift pump) (see abstract).
	Morin and Kondo are analogous inventions in the art of wastewater treatment. It would have been obvious to one skilled in the art to replace the pump of Morin with the low pressure pulsed air pump (airlift pump) of Kondo because it reduces the power needed to pump fluid (see Kondo col. 4 lines 1-5) and because it is the simple substitution of one known pump for another known pump, obviously resulting in the transfer of fluid from one tank to another. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morin et al (USPN 5,364,529) in view of Marcum et al (USPN 5,480,593) and Kondo (USPN 6,162,020)as applied to claim 17 above, and further in view of Reid (US 2016/0075577).

Regarding Claim 18:
	Morin, as previously modified, teaches the system of claim 17.
	The combination does not teach a moving bed biofilm reactor (MBBR) process, with variable carrier element filling degree from 0-100%.
	Reid teaches a moving bed biofilm reactor (MBBR) process (see abstract), with variable carrier element filling degree from 0-100% (any fill amount will be between 0 and 100%).
	Morin, as modified, and Reid are analogous inventions in the art of wastewater treatment. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the first aeration tank of Morin with a moving bed biofilm reactor, as disclosed by Reid, because it is the simple substitution of one known BOD reducing reactor with another known BOD reducing reactor, obviously resulting in the treatment of the water, with an expectation of success (see Morin col. 4 lines 10-15, Reid para. 0001).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        11/9/2022